Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/22 was filed after the mailing date of the notice of allowance on 12/17/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Publication Nos. 20130218407 to Jungbecker et al. and 20130154343 to KUNZ et al.  The improvement comprises a system for generating a pressure-volume curve for a hydraulic system in a vehicle, the system with an electronic controller configured to in response to the new pressure-volume curve and the prior pressure-volume curve differing by at least a threshold value, replace the prior pressure-volume curve with the new pressure-volume curve in the memory, and actuate the hydraulic system based upon the stored pressure-volume curve for the purposes of characterizing a more accurate amount of pressure that is needed to actuate components of the hydraulic system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

PRIOR ART
The publications to Jungbecker et al. and KUNZ et al. are cited for the showing of a system for generating a pressure-volume curve similar to applicant's but lacking the controller being configured to generate a new pressure-volume curve based upon the received pressure and a position of the plunger, compare the new pressure-volume curve to the prior pressure-volume curve, and in response to the new pressure-volume curve and the prior pressure-volume curve differing by at least a threshold value.
	
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745        
March 17, 2022